DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase “wherein the battery appliance is configured to supply the electrical energy to the lighting device for mechanical connection to a textile” is unclear. How does the electric energy from the battery appliance power the mechanical connection of the lighting device to the textile?
As far as the specification is understood, both the battery applicance and the lighting device have their own mechanical connections to the textile, and those mechanical connections are not powered by electricity (examples in the specification are given in par 15 of the PG-Pub).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benhamou (US20160146450A1) in view of Bobbo et al. (US20160365656A1).
Regarding claim 1, Benhamou discloses:
1. (Currently Amended) A lighting device for mechanical connection to a textile , in particular a garment, comprising 
- at least one electrically operable illuminant (28) which emits light upon an electrical operating voltage being applied to it,
- at least one light guiding element (30) which is coupled to the at least one illuminant and is configured at least partly to receive, to guide and to emit the light emitted by the at least one illuminant ,
- an electrical luminaire plug connector  (fig 5)for electrical connection to an electrical battery appliance, which provides the electrical operating voltage , wherein the luminaire plug connector is electrically connected to the at least one illuminant in order to apply the electrical operating voltage of the battery appliance to the illuminant (par 42-45),
-wherein the at least one illuminant and/or the at least one light guiding element have/has at least one connection element for mechanical connection to the textile (par 36), characterized by - a control voltage unit (fig 5), which is electrically coupled to the luminaire plug connector for application of the electrical operating voltage and is configured to provide depending on the at least one illuminant at the luminaire plug connector a control voltage for 
Benhamou does not appear to explicitly disclose the number of poles of the electrical luminaire plug connector, even though it appear that the connector would need at least three poles in order to “adjust the brightness or color produced by the light source” (par 42).

In the same field of LED driving, Bobbo discloses a connector (100) that can have three poles (“three-pole configurations, e.g. for a module with tunable color”, par 73) or more in order to better control the LEDs.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a three-pole or greater connector in order to better control the LEDs .
Further, Benhamou does not appear to explicitly disclose wherein a battery plug connector of the battery appliance is releasably connectable to the luminaire plug connector.
However, portable power supplies are well-known in the art to use releasably connectors such as the USB interface technologies
It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a releasably connectable connector for the battery plug in order to facilitate the easy removal of the batter for replacement, repair, or recharging.


However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the well-known USB standard as the connector. Benhamou also contemplates USB connectors in par 45.
	
Regarding claim 3, modified Benhamou discloses:
3. (Currently Amended) The lighting device as claimed in claim 1 , characterized in that for providing the control voltage the control voltage unit has at least one electrical resistor (R1, R2) which is electrically connected by one of its terminals to one of two electrical potentials (VCC, GND) of the electrical operating voltage (Benhamou: fig 5).

Regarding claim 4, modified Benhamou discloses:
4. (Currently Amended) The lighting device as claimed in claim 1 , characterized in that for providing the control voltage the control voltage unit comprises at least one computer unit (Benhamou: 50, IC).

Regarding claim 5, modified Benhamou does not disclose that the control voltage unit has an energy storage cell for storing electrical energy.
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to an energy storage cell for storing electrical energy in order to persist the settings when the device is off.

Regarding claim 6, modified Benhamou does not disclose an overvoltage protection unit. 
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use an overvoltage protection in order to prevent damage to the power supply, control electronics, or the diode.

7. (Currently Amended) A battery appliance for a lighting device, comprising 
- at least one battery cell (22) for reversible electrochemical storage of electrical energy (par 41),
- an energy converter connected to the at least one battery cell and serving for providing an operating voltage (fig 5), and
- an electrical battery plug connector for electrical connection to the lighting device, wherein for providing the operating voltage for the lighting device the battery plug connector is electrically connected to the energy converter (fig 5), characterized by - a setting unit electrically coupled to the energy converter and the battery plug connector and serving for controlling the energy converter, wherein the setting unit is configured to set the operating voltage depending on a control voltage of the lighting device detected at the battery plug connector (par 42-45), wherein the battery plug connector of the battery appliance is connectable to an electrical luminaire plug connector wherein the battery appliance is configured to supply the electrical energy to the lighting device for mechanical connection to a 
connector for the electrical connection to an electrical battery appliance, which provides the electrical operating voltage, wherein the luminaire plug connector is electrically connected to the at least one illuminant in order to apply the electrical operating voltage of the battery appliance to the illuminant, and wherein the at least one illuminant and/or the at least one light guiding element have/has at least one connection element for the mechanical connection to the textile (mutatis mutandis,the rejections of claim 1 apply here).
Benhamou does not appear to explicitly disclose the number of poles of the electrical luminaire plug connector, even though it appear that the connector would need at least three poles in order to “adjust the brightness or color produced by the light source” (par 42).

In the same field of LED driving, Bobbo discloses a connector (100) that can have three poles (“three-pole configurations, e.g. for a module with tunable color”, par 73) or more in order to better control the LEDs.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a three-pole or greater connector in order to better control the LEDs.

However, portable power supplies are well-known in the art to use releasably connectors such as the USB interface technologies
It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a releasably connectable connector for the battery plug in order to facilitate the easy removal of the batter for replacement, repair, or recharging.


Regarding claim 8, modified Benhamou does not disclose the luminaire plug connector is configured in accordance with a USB standard.

However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the well-known USB standard as the connector. Benhamou also contemplates USB connectors in par 45.

Regarding claim 9, modified Benhamou discloses:
9. (Currently Amended) The battery appliance as claimed in claim 7 , characterized in that the setting unit comprises a regulator unit for regulating the operating voltage depending on the control voltage (fig 4, par 42-45).



Regarding claim 12, modified Benhamou discloses:
12. (Currently Amended) The battery appliance as claimed in claim 7 , characterized by an at least partly flexibly configured housing (Benhamou: par 41, 46).


Claims 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benhamou (US20160146450A1) in view of Bobbo et al. (US20160365656A1) and Pierce et al. (US20150061543A1).

Regarding claim 10, modified Benhamou fails to discloses that the setting unit is configured to detect a state of charge of the at least one battery cell and to set the operating voltage depending on the detected state of charge.

However, in the same field, Pierce teaches detecting the charge of a battery and reducing the driving voltage is the charge is low (fig 4)


Regarding claim 13, modified Benhamou discloses:
13. (Currently Amended) A lighting system for mechanical connection to a textile , in particular a garment, comprising - a lighting device for mechanical connection to the textile and comprising at least one electrically operable illuminant which emits light upon an electrical operating voltage being applied to it, at least one light guiding element which is coupled to the at least one illuminant and is configured at least partly to receive, to guide and to emit the light emitted by the at least one illuminant, an at least three-pole electrical luminaire plug connector for electrical connection to an electrical battery appliance, which provides the electrical operating voltage, wherein the luminaire plug connector is electrically connected to the at least one illuminant in order to apply the electrical operating voltage of the battery appliance to the illuminant, and wherein the at least one illuminant and/or the at least one light guiding element have/has at least one connection element for mechanical connection to the textile (mutatis mutandis, the rejections of claim 1 apply here), 
- the battery appliance for the lighting device, wherein the battery appliance comprises at least one battery cell for reversible electrochemical storage of electrical energy, an energy converter connected to the at least one battery cell and serving for providing the operating voltage, and an at least three-pole electrical battery plug connector for electrical connection to the lighting device,-wherein for providing the operating voltage for the lighting device the battery plug 
the battery plug connector is releasably connectable to the luminaire plug connector (Bobbo teaches detachable connectors in par 50).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to make the connectors releasably connected in order to easily change the lighting device or battery appliance.

Regarding claim 14, modified Benhamou discloses:
14. (Currently Amended) A textile, in particular a garment, characterized by a lighting system as claimed in claim 13 (Benhamou: fig 3).

Regarding claim 15, modified Benhamou discloses:
15. (Currently Amended) The textile as claimed in claim 14, characterized in that the battery appliance and/or the textile comprise(s) a connection element for releasable connection of the battery appliance to the textile (Benhamou: par 36).
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fails to teach “a battery plug connector . 
Examiner respectfully disagrees with both arguments. 
The prior art of record comprises  Benhamou (US20160146450A1), Bobbo et al. (US20160365656A1), Pierce et al. (US20150061543A1) and the common knowledge in the art before the effective filing date of the claimed invention. The references above disclose USB connectors. Further, it was common knowledge in the art before the effective filing date of the claimed invention to use USB connectors for power supplies, particularly for portable application. This  fact can be instantly proved. Therefore, the prior art of record does teach, suggest and/or make obvious “a battery plug connector of the battery appliance is releasably connectable to the luminaire plug connector”.
Applicant argues Since Benhamou discloses an assembly encased in a water-tight enclosure... to allow for repeated washings, one skilled in the art would not be motivated to modify Benhamou with a releasably connectable connector because the water- tight enclosure obviates the need to have a releasable connector”. However, this is unconvincing. A releasably connectable connector would be an additional benefit to a water-tight enclosures. A user would be less concerned about water and moisture damaging the battery, and still be able to remove the battery in order to repair, replace, or recharge the battery. Benhamou does not teaches that the silicone enclosure permanently encloses the battery. In fact, it is well-known in the art to use a removable enclosure to protect water sensitive components. 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nelson and LaDouceur both teach illumination systems for textile applications. Additional both references teach USB connectors.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875